Citation Nr: 1506880	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-30 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from August 2003 to October 2009, during the Gulf War Era.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran filed a claim for increased ratings and a TDIU in September 2011.  In a July 2012 rating decision, the RO denied entitlement to a TDIU and proposed to decrease the rating assigned for the Veteran's lumbosacral strain with arthritis from 40 percent to 20 percent disabling.  The Veteran perfected an appeal of the denial of entitlement to a TDIU.  He also expressed disagreement with the proposed reduction of the rating assigned for his low back disorder in July 2012 and again in November 2012.  Thereafter, in a December 2012 rating decision the RO reduced the rating assigned for the Veteran's lumbosacral strain with arthritis from 40 percent to 20 percent disabling, effective March 1, 2013.  The Veteran did not submit a notice of disagreement with the December 2012 rating decision.  Because his July/November 2012 NOD was submitted to the RO prematurely (having been made in response to the proposed reduction rather than the final determination in December 2012) it cannot serve as a disagreement to the final rating decision which reduced the benefit.  Therefore, the matter is not for appellate consideration because the Board does not have jurisdiction.  Therefore, the only issue on appeal is entitlement to TDIU.

In addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issue on appeal.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record is inadequate and the need for a more contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect.  38 C.F.R. § 3.327. 

On his September 2011 VA Form 21-8940, the Veteran checked "yes" on whether he received Workers Compensation Benefits.  On remand, the RO/AMC should undertake efforts to obtain both the determination associated with the Veteran's award of Workers' Compensation and copies of all medical records underlying that determination.  38 C.F.R. § 3.159(c)(1).

The record also indicates that there is likely a VA vocational rehabilitation file or folder which is potentially pertinent to the claim.  Any VA vocational rehabilitation file or folder should be obtained on remand.

In a May 2014 written statement, the Veteran stated that he believed the VA examinations were inadequate because the VA physician(s) did not accurately describe his situation.  As the case must be remanded, the Board finds that he should be provided a VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to determine the limitations imposed by all of his service-connected disabilities.  

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records from the VAMC in Philadelphia and the Horsham VA Clinic.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in VAMC in Philadelphia and the Horsham VA Clinic, dated since March 2014.

2.  Make arrangements to obtain the determination associated with the Veteran's award of Workers' Compensation and copies of all medical records underlying that determination.  The Veteran should be asked to submit all necessary release forms.

3.  Associate with the claims file the Veteran's VA vocational rehabilitation folder.

4.  Thereafter, provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to determine the limitations imposed by all of his service-connected disabilities (i.e., chronic lumbosacral strain; adjustment disorder with anxiety and depression; chronic right knee strain; chronic left knee strain; chronic right ankle strain; and left big toe ankylosis with foot strain), particularly with respect to his ability to obtain and maintain employment.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

5.  Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

6.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

